390 F.2d 474
129 U.S.App.D.C. 59
WASHINGTON METROPOLITAN AREA TRANSIT COMMISSION, WashingtonSightseeing Tours, Inc., Blue Lines, Inc., WhiteHouse Sightseeing Corp., and D.C.Transit System, Inc., Appellants,v.UNIVERSAL INTERPRETIVE SHUTTLE CORPORATION (a Californiacorporation), Appellee.
Nos. 20975-20978.
United States Court of Appeals District of Columbia Circuit.
Argued June 15, 1967.Decided June 30, 1967, Petition for Rehearing En Banc DeniedOct. 3, 1967.

Mr. Russell W. Cunningham, Arlington, Va., for appellant in No. 20,975.
Mr. J. William Cain, Jr., Washington, D.C., with whom Mr. Robert R. Redmon, Washington, D.C., was on the brief, for appellant in No. 20,976 and appellant Blue Lines, Inc., in No. 20,977.  Mr. Leonard A. Jaskiewicz, Washington, D.C., was also on the brief for appellant Blue Lines, Inc., in No. 20,977.  Mr. Linwood C. Major, Jr., Washington, D.C., also entered an appearance for appellant in No. 20,976.
Mr. Manuel J. Davis, Washington, D.C., with whom Mr. Samuel M. Langerman, Washington, D.C., was on the brief, for appellant in No. 20,978.
Mr. Ralph S. Cunningham, Jr., Washington, D.C., with whom Mr. Thomas P. Meehan, Washington, D.C., was on the brief, for appellee.
Mr. Thomas L. McKevitt, Atty., Department of Justice, with whom Mr. Roger P. Marquis, Atty., Department of Justice, was on the brief, for United States as amicus curiae.  Asst. Atty. Gen. Edwin L. Weisl, Jr., also entered an appearance for the United States as amicus curiae.
Before FAHY, Senior Circuit Judge, and DANAHER and ROBINSON, Circuit judges.
ORDER
PER CURIAM.


1
Whereas a majority of the court are of the opinion that the various relevant statutory provisions, construed in relation one to the other, especially in view of the physical location of the Mall in the Metropolitan area of the District of Columbia, do not afford authority to the appellee Universal Interpretive Shuttle Corporation validly to engage in such transportation for hire in the Mall area as is contemplated by the contract between the Secretary of the Interior and appellee dated March 17, 1967, more fully described in the complaint, without a certificate of public convenience and necessity issued by the Washington Metropolitan Area Transit Commission authorizing such transportation, and


2
Whereas it is deemed that the interests of the parties and of the public would be better served by this prompt disposition of the appeals rather than to delay decision pending the formulation and issuance of elaborating opinions, though each member of the court reserves the right to file later, in opinion or statement form, his more detailed reasons for his position,


3
The order of the District Court of the 1st day of May, 1967, dismissing the complaint and denying the petition for injunction and declaratory relief is reversed, and the cause is remanded so that appropriate further proceedings and relief consistent with this order may be granted.


4
It is so ordered.


5
SPOTTSWOOD W. ROBINSON, III, Circuit Judge, being of opinion the order of the District Court should be affirmed, dissents.